                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 1 of 7


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   E-mail: rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8
                                                                                               SQUIRE PATTON BOGGS (US) LLP
                                                                                           9   Gregory A. Davis (pro hac vice)
                                                                                               gregory.davis@squirepb.com
                                                                                          10   Gregory Schneider (pro hac vice)
                                                                                               gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   1 East Washington Street, Suite 2700
                                                                                          12   Phoenix, Arizona 85004
                                                                                               Telephone: (602) 528-4000
                                                                                          13   Facsimile: (602) 253-8129
                                                                                               Attorneys for Financial Industry
                                                                                          14   Regulatory Authority, Inc.
                                                                                          15                              UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                  DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                 Case No.: 3:19-cv-00240-MMD-CBC
                                                                                               IN THE MATTER OF THE
                                                                                          18
                                                                                               PEE PEE POP TRUST, PEE PEE POP                    REPLY IN SUPPORT OF MOTION TO
                                                                                          19   TRUST II, PEE PEE POP TRUST III, MAN              DISMISS
                                                                                          20   CUB TRUST, MAN CUB TRUST II, MAN
                                                                                               CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22                                             Introduction
                                                                                          23          In their Opposition to Motion to Dismiss of Financial Industry Regulatory Authority, Inc.
                                                                                          24   (“FINRA”), plaintiffs Pee Pee Pop Trust; Pee Pee Pop Trust II; Pee Pee Pop Trust III; Man Cub
                                                                                          25   Trust; Man Cub Trust II; and Man Cub Trust III, Dated July 22, 2013 (collectively, the “Trusts”)
                                                                                          26   rely almost exclusively on the argument that this Court must remand the action to state court
                                                                                          27   without ruling on FINRA’s Motion to Dismiss. [See Opposition to Motion to Dismiss (Doc. 16)
                                                                                          28

                                                                                                                                              -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 2 of 7


                                                                                           1   at 1–14.] But the Trusts’ assertion that remand is necessary lacks merit, as FINRA explained in

                                                                                           2   its Opposition to Motion to Remand, which is filed contemporaneously herewith. [See generally

                                                                                           3   Opposition to Motion to Remand.]

                                                                                           4          This Court may consider FINRA’s Motion to Dismiss, and should grant it for all the

                                                                                           5   reasons stated therein. Indeed, the Trusts do not even dispute that dismissal is appropriate for

                                                                                           6   any claims challenging ongoing FINRA enforcement proceedings or alleging a violation of

                                                                                           7   FINRA rules. The Trusts merely contradict their own Complaint and falsely contend that they

                                                                                           8   are not seeking to interfere with FINRA. [See Opposition to Motion to Dismiss (Doc. 16) at 6.]

                                                                                           9   The Complaint’s prayer for relief makes plain that the opposite is true. [See Petition to Assume

                                                                                          10   Jurisdiction (Doc. 1-1) (the “Complaint”) at 6–7 (seeking declaratory and injunctive relief
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   against FINRA).] Furthermore, the Trusts’ assertion that this Court has personal jurisdiction

                                                                                          12   over FINRA merely because FINRA is registered to do business in Nevada and has a statutory

                                                                                          13   agent in Nevada is contrary to the Supreme Court’s holding in Daimler AG v. Bauman, 134 S.

                                                                                          14   Ct. 746 (2014).

                                                                                          15                                               Argument

                                                                                          16   I.     The Exchange Act’s Exclusive Review Process Requires Dismissal.

                                                                                          17          The Trusts do not dispute that any challenges to ongoing FINRA enforcement
                                                                                          18   proceedings must be routed through the exclusive review process established by the Securities
                                                                                          19   Exchange Act of 1934 (the “Exchange Act”), and that all actions brought in state and federal
                                                                                          20   courts outside of that exclusive review process must be dismissed. Nor could they, given that the
                                                                                          21   legal authority in support of FINRA’s position is legion. [See Motion to Dismiss (Doc. 11) at 7.]
                                                                                          22          Instead, the Trusts argue that their claims are unrelated to the ongoing enforcement
                                                                                          23   proceeding against Scottsdale Capital Advisors Corporation (“Scottsdale”) and Alpine Securities
                                                                                          24   Corporation (“Alpine”) (collectively, the “Broker-Dealers”), and that the Complaint “do[es] not
                                                                                          25   involve claims against or that are adverse to FINRA.” [See Opposition to Motion to Dismiss
                                                                                          26   (Doc. 16) at 6.] The Trusts’ Complaint tells a different story, and lays bare the Trusts’ intent to
                                                                                          27   collaterally attack the ongoing enforcement proceeding by trying to dictate its holding. Indeed,
                                                                                          28   the Trusts seek “an order declaring that [the Broker-Dealers] are not obligated to provide FINRA

                                                                                                                                                -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 3 of 7


                                                                                           1   with . . . the trust instruments . . . as a condition to avoid suspension of their membership in

                                                                                           2   FINRA,” despite the fact that the nature and extent of the Trusts’ ownership interest in the

                                                                                           3   Broker-Dealers (and the nature and extent of the Hurrys’ authority over the Trusts) precipitated

                                                                                           4   the ongoing enforcement proceeding. [Compare Complaint (Doc. 1-1) at 6–7 to Scottsdale

                                                                                           5   Notice of Suspension (Doc. 1-2) and Alpine Notice of Suspension (Doc. 1-3).]

                                                                                           6          This Court cannot grant the Trusts’ requested relief without impacting the resolution of

                                                                                           7   the ongoing FINRA enforcement proceeding against the Broker-Dealers, and for that reason

                                                                                           8   alone the claims against FINRA should be dismissed.

                                                                                           9   II.    The Trusts Impermissibly Allege That FINRA Violated Its Own Rules.

                                                                                          10          The Claims against FINRA should also be dismissed because they are all predicated on
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   FINRA’s alleged violation of FINRA Rule 1017, regarding which there is no private right of

                                                                                          12   action. See Sparta Surgical Corp. v. NASD, 159 F.3d 1209, 1213 (9th Cir. 1998) (“It is

                                                                                          13   undisputed . . . that a party has no private right of action against an exchange for violating its

                                                                                          14   own rules or for actions taken to perform its self-regulatory duties under the [Exchange] Act.”);

                                                                                          15   Desiderio v. NASD, 191 F.3d 198, 208 (2d Cir. 1999) (“[T]here is no private right of action

                                                                                          16   available under the Securities Exchange Act to . . . challenge an exchange’s failure to follow its

                                                                                          17   own rules.”) (citation omitted); MM&S Fin., Inc. v. NASD, 364 F.3d 908, 912 (8th Cir. 2004)

                                                                                          18   (“Any attempt by [plaintiff] to bypass the Exchange Act by asserting a private breach of contract

                                                                                          19   claim . . . is fruitless.”); In re Series 7 Broker Qualification Exam Scoring Litig., 548 F.3d 110,

                                                                                          20   114 (D.C. Cir. 2008) (“[C]ourts have consistently found Congress’s intent under the Exchange

                                                                                          21   Act precludes common law causes of action, and we agree with the reasoning of our sister

                                                                                          22   circuits.”); Turbeville v. FINRA, 874 F.3d 1268, 1273 (11th Cir. 2017) (“[W]e hold that no

                                                                                          23   private right of action exists for SRO members and associated persons to sue SROs for violating

                                                                                          24   their own internal rules.”).

                                                                                          25          The Trusts’ response to this impenetrable wall of precedent is to declare that the

                                                                                          26   Complaint asserts only “claims under state law . . . involving purely probate matters.”

                                                                                          27   [Opposition to Motion to Dismiss (Doc. 16) at 15.] That argument is both irrelevant and wrong.

                                                                                          28

                                                                                                                                                -3-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 4 of 7


                                                                                           1           It is irrelevant because even “claims under state law” can assert a violation of FINRA

                                                                                           2   rules, and thus require dismissal for lack of a private right of action. In each of the cases cited

                                                                                           3   above, the claims were dismissed despite that the plaintiffs—like the Trusts here—artfully pled

                                                                                           4   their FINRA rules violation claims as state law causes of action. The dispositive issue is not

                                                                                           5   whether the Trusts have clothed their claims in state-law garb, but whether the “claims cannot be

                                                                                           6   decided without adjudging FINRA’s adherence to its internal rules.” Turbeville, 874 F.3d at

                                                                                           7   1275.

                                                                                           8           Here, it is beyond dispute that the Trusts’ claims necessarily depend on whether FINRA

                                                                                           9   complied with FINRA Rule 1017. Far from not seeking to “interfere with FINRA’s

                                                                                          10   interpretation and application of its own internal rules,” the Complaint alleges that “FINRA’s
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   actions are not required, demanded or even permitted under its own operating rules.”

                                                                                          12   [Opposition to Motion to Dismiss (Doc. 16) at 6; Complaint (Doc. 1-1) ¶ 10.] The Complaint

                                                                                          13   also seeks a judicial declaration that the “Petitioners are not obligated to provide FINRA with . . .

                                                                                          14   copies of the trust instruments,” which directly contradicts FINRA’s interpretation and

                                                                                          15   application of FINRA Rule 1017. [See Scottsdale Notice of Suspension (Doc. 1-2); see also

                                                                                          16   Alpine Notice of Suspension (Doc. 1-3).] Indeed, if FINRA is authorized under FINRA Rule

                                                                                          17   1017 to request the trust instruments—and suspend the FINRA memberships of the Broker-

                                                                                          18   Dealers if those instruments are not provided—then the Trusts cannot obtain the declaratory and

                                                                                          19   injunctive relief they seek. See Sparta, 159 F.3d at 1212.

                                                                                          20           The Trusts’ argument is wrong because the Complaint does not involve “purely probate

                                                                                          21   matters.” [Opposition to Motion to Dismiss (Doc. 16) at 15.] In fact, the Complaint does not

                                                                                          22   involve probate matters as all. There is no decedent; no will to probate; no estate to administer.

                                                                                          23   Nor is there any property over which the Court must assume jurisdiction to distribute. And

                                                                                          24   despite that the Trusts recite at length all the probate relief they hypothetically could have

                                                                                          25   sought—“confirm the appointment of trustees, remove trustees, validate trusts and trusts

                                                                                          26   provisions, invalidate trusts and trust provisions, construe trusts, determine rights powers [and]

                                                                                          27   privileges under trusts, ascertain beneficiaries, settle accounts, review actions of trustees,

                                                                                          28   (including discretionary acts), instructing trustees, granting powers to trustees, fixing

                                                                                                                                                -4-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 5 of 7


                                                                                           1   compensation, modifying trusts, terminating trusts, dividing trusts, or conforming trusts to tax

                                                                                           2   provisions”—the Trusts did not seek any of it. [Complaint (Doc. 1-1) at 3.] There is not a single

                                                                                           3   claim in the Complaint that does not directly challenge FINRA’s application of FINRA Rule

                                                                                           4   1017 to the Broker-Dealers, and as such there is not a single claim regarding which the Trusts

                                                                                           5   have a private right of action. See, e.g., Sparta, 159 F.3d at 1213.

                                                                                           6   III.   This Court Lacks Personal Jurisdiction Over FINRA.

                                                                                           7          FINRA is a Delaware corporation that has its principal place of business in Washington,

                                                                                           8   D.C. [Declaration of Marcia Asquith (Doc. 11-1) (“Asquith Dec.”) ¶¶ 3–4.] FINRA has no

                                                                                           9   offices or employees in Nevada, no mailing address or telephone numbers in Nevada, and owns

                                                                                          10   no real estate in Nevada. [Id. at ¶¶ 5, 6, 9, 10.] Despite that, the Trusts suggest that it “is
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   difficult to comprehend” why personal jurisdiction is lacking given that FINRA exercises

                                                                                          12   “regulatory power over all broker dealer firms throughout the United States.” [Opposition to

                                                                                          13   Motion to Dismiss (Doc. 16) at 15–16.]

                                                                                          14          The Supreme Court’s opinion in Daimler AG v. Bauman provides the answer. General

                                                                                          15   personal jurisdiction is limited to the forums where the defendant can be deemed “essentially at

                                                                                          16   home.” Daimler, 134 S. Ct. at 761. “A corporation that operates in many places can scarcely be

                                                                                          17   deemed at home in all of them.” Id. at 766 n.20. Thus, absent “exceptional” circumstances, the

                                                                                          18   forums that may exercise general personal jurisdiction over a company are limited to its “formal

                                                                                          19   place of incorporation” and “principal place of business.” Id. at 760–61 n.19. That broker-

                                                                                          20   dealers FINRA regulates may be located in Nevada is irrelevant to the jurisdictional analysis

                                                                                          21   because “‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State

                                                                                          22   itself, not the defendant’s contacts with persons who reside there.” Walden v. Fiore, 134 S. Ct.

                                                                                          23   1115, 1122 (2014).

                                                                                          24          Likewise, the Trusts’ observation that FINRA is qualified to do business in Nevada and

                                                                                          25   has an agent for service of process in Nevada does not allow this Court to exercise personal

                                                                                          26   jurisdiction over FINRA. King v. Am. Family Mut. Ins. Co., 632 F.3d 570, 578 (9th Cir. 2011)

                                                                                          27   (“[T]he appointment of an agent for the service of process . . . does not confer personal

                                                                                          28   jurisdiction over the Companies.”); see also Freeman v. Second Judicial Dist. Court, 116 Nev.

                                                                                                                                                 -5-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 6 of 7


                                                                                           1   550, 552, 558 (2000) (Being licensed to conduct business in Nevada and having an agent for

                                                                                           2   service of process in Nevada does not subject a company to personal jurisdiction in Nevada

                                                                                           3   courts.); see also Hunt v. Auto-Owners Ins. Co., No. 2:15-cv-00520-JCM-NJK, 2015 U.S. Dist.

                                                                                           4   LEXIS 75099, at *10 n.2 (D. Nev. June 10, 2015) (“Plaintiff also alleges that defendants are

                                                                                           5   licensed to conduct business in Nevada. . . . [T]his allegation, as well as the fact that defendants

                                                                                           6   may be subject to service of process in Nevada, does not establish personal jurisdiction in this

                                                                                           7   case.”).

                                                                                           8                                                Conclusion
                                                                                           9              For the foregoing reasons, all plaintiffs’ claims against FINRA should be dismissed with

                                                                                          10   prejudice.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11

                                                                                          12              RESPECTFULLY SUBMITTED this 21st day of June, 2019.

                                                                                          13

                                                                                          14                                                   LEACH KERN GRUCHOW ANDERSON SONG

                                                                                          15

                                                                                          16
                                                                                                                                               /s/ Sean L. Anderson
                                                                                          17                                                   Sean L. Anderson
                                                                                                                                               Nevada Bar No. 7259
                                                                                          18                                                   Ryan D. Hastings
                                                                                                                                               Nevada Bar No. 12394
                                                                                          19                                                   2525 Box Canyon Drive
                                                                                                                                               Las Vegas, Nevada 89128
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                 -6-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 21 Filed 06/21/19 Page 7 of 7


                                                                                           1                                   CERTIFICATE OF SERVICE

                                                                                           2          Pursuant to FRCP 5(b), the undersigned, an employee of LEACH KERN GRUCHOW

                                                                                           3   ANDERSON SONG, hereby certifies that on the 21st day of June, 2019, a copy of the foregoing,

                                                                                           4   REPLY IN SUPPORT OF MOTION TO DISMISS was electronically filed with the Clerk of

                                                                                           5   the Court for the United States District Court by using the Court’s EM/ECF system and served

                                                                                           6   through the Court’s Notice of electronic filing system automatically generated to those parties

                                                                                           7   registered on the Court’s Master E-Service List as follows:

                                                                                           8

                                                                                           9   William E. Peterson
                                                                                               (wpeterson@swlaw.com)
                                                                                          10   Janine C. Prupas
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                               (jprupas@swlaw.com)
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   SNELL & WILMER L.L.P.
                                                                                          12   50 West Liberty Street, Suite 510
                                                                                               Reno, Nevada 89501
                                                                                          13

                                                                                          14                                                /s/ Robin Callaway
                                                                                                                                            An Employee of LEACH KERN GRUCHOW
                                                                                          15
                                                                                                                                            ANDERSON SONG
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                              -7-
